DETAILED ACTION
This office action is responsive to amendment filed on March 18, 2022 in this application Hand et al., U.S. Patent Application No. 16/693,323 (Filed November 24, 2019) (“Hand”).  Claims 1 – 20 were pending.  Claim 1, 8, and 15 are amended.  Claims 1 – 20 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 8 – 10 of the Applicant’s Remarks (“Remarks”) stating that the claims integrate a mental process into a practical application and represent significantly more than the abstract idea, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § 101.
The judicial exception is not integrated into a practical application because the claims do not recite additional steps beyond the abstract ideas, such as any detail on the steps of the “leveraging cognitive computing” which appear to be claimed as pre-solution activity; i.e. it is unclear at what stage in the claimed method any cognitive computing is performed as well as the extent to which the claimed cognitive computing represents more than an abstract mathematical algorithm.
The argued alleged improvements from the specification are not tied to any particular claimed limitation so it is unclear whether any of the argued alleged improvements are claimed.
Therefore, the rejection made under 35 USC 101 is maintained.
2.	With respect to Applicant’s argument on pgs. 10 – 11 of the Remarks stating that the prior art fails to teach cognitive computing, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §103, § Claim 21.  Prior art reference Bhalla teaches using cognitive computing in the form of natural language processing to extract issue parameters from context data and generate a prioritized task list for each software asset including updating the list when changes are made to the context repository relevant to the software asset.  Bhalla at ¶¶ 0011, 0016, & 0020.
Therefore the prior art references teach cognitive computing.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites receiving one or more issues associated with software development; scoring the one or more issues; determining, by the one or more processor, if the score associated with the one or more issues is above a first threshold; responsive to the one or more items is above the first threshold, enriching the one or more issues; recommending, by leveraging cognitive computing  a queue based on the enriched one or more issues, team parameters and queue parameters; prioritizing, by leveraging the cognitive computing the enriched the one or more issues in the queue based on priority parameters; distributing, by leveraging the cognitive computing, the queue to each team of the one or more teams of a project; calculating backlog value based on sprint factors associated with the enriched one or more issues; determining if the calculated backlog value is above a second threshold; and responsive to the calculated backlog value is above the second threshold, creating a sprint plan based on sprint parameters, covers performance of the limitation that can be performed in the mind or by pen and paper but for the recitation of generic computer components.
That is, other than reciting “computer implemented,” nothing in the claim elements precludes the step from practically being performed in the mind.  The receiving and “leveraging cognitive computing” steps represents routine pre-solution data collection and processing activity.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and pre-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional steps beyond the abstract ideas.  Accordingly, no additional elements integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 7 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 8 - 20 are rejected for substantially similar reasoning as claims 1 – 7 supra.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1– 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bansal et al., United States Patent Application Publication No. 2018/0321935 (Published November 8, 2018, filed May 5, 2017) (“Bansal”) in view of Madison et al., United States Patent Application Publication No. 2018/0260217 (Published September 13, 2018, filed May 8, 2018) (“Madison”) and Bhalla, United States Patent Application Publication No. 2020/0159525 (Published May 21, 2020, filed November 18, 2019) (“Bhalla”). 


Claims 1, 8, and 15
With respect to claims 1, 8, and 15, Bansal teaches the invention as claimed including a computer-implemented method for improving multi-sprint backlog management system for a one or more teams of a project, the method comprising:
receiving, one or more issues associated with software development; scoring the one or more issues; determining, by the one or more processor, if the score associated with the one or more issues is above a first threshold; responsive to the one or more items is above the first threshold, enriching the one or more issues; {An agile software development project methodology is used to prioritize and assign application development tasks based on various parameters and priorities, including selecting stories and tasks that satisfy a first threshold such as needing to be completed by a particular deadline.  Bansal at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶ 0033 (story must be completed by first threshold).}
recommending…a queue based on the enriched one or more issues, team parameters and queue parameters; prioritizing…the enriched the one or more issues in the queue based on priority parameters; distributing…the queue to each team of the one or more teams of a project {Processor 12 generates an order of tasks based on stories most desired by users, complexity, time to complete, and other features, and uses dependency information to recommend tasks based on any identified delays in dependent tasks and issues (stories and/or tasks) are added to backlog in a queue order based on thresholds such as time to complete the feature and time until next release as well as based on parameters of the team to which they are assigned and based on user priority parameters.  Bansal at ¶¶ 0032, 0034 – 0036, & 0046.  The updated task queue is the distributed to the assigned developer team. Id. at ¶ 0040.}
creating a sprint plan based on sprint parameters.  {A sprint plan is created that contains the ordered backlog and assigned to a team. Bansal at ¶¶ 0036 & 0040.}
However, Bansal doesn’t explicitly teach the limitation:
calculating backlog value based on sprint factors associated with the enriched one or more issues; determining if the calculated backlog value is above a second threshold; and responsive to the calculated backlog value is above the second threshold, {Madison does teach this limitation.  Madison teaches that code coverage model, as taught in Bansal, may include determining a backlog value such as the requisite iteration time the issues will take and assigning the issues based their backlog value meeting a threshold of available time in the iteration.  Madison at ¶ 0056.
Bansal and Madison are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of Agile Development, and both are trying to solve the problem of how to assign tasks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine sprint queue method as taught in Bansal, with considering iteration time, as taught in Madison.  Madison notes that it is more efficient to combine issues into groups based on iteration windows.   Id. at ¶ 0056 .  Therefore, one having ordinary skill in the art would have been motivated to combine the sprint queue method as taught in Bansal, with considering iteration time, as taught in Madison, for the purpose of using a known method of efficient scheduling with a software development project management plan.}
However, Bansal and Madison don’t explicitly teach the limitation:
10 by leveraging cognitive computing [to identify task parameters and recommend list priority] {Bhalla does teach this limitation.  Bhalla teaches that code coverage model, as taught in Bansal and Madison, may include using cognitive computing and natural language processing to extract issue parameters from context data and generate a prioritized task list for each software asset including updating the list when changes are made to the context repository relevant to the software asset.  Bhalla at ¶¶ 0011, 0016, 0020 & 0111.
Bansal, Madison, and Bhalla are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of Agile Development, and both are trying to solve the problem of how to assign tasks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a sprint queue method as taught in Bansal and Madison, with using natural language processing to extract issue parameters, as taught in Bhalla.  Madison notes that it is more efficient to combine issues into groups based on iteration windows.   Id. at ¶ 0056 .  Therefore, one having ordinary skill in the art would have been motivated to combine a sprint queue method as taught in Bansal and Madison, with using natural language processing to extract issue parameters, as taught in Bhalla, for the purpose of using an automated method for importing context data into a sprint queue method that uses context parameters of issues to determine priority.}

Claims 2, 9, and 16
With respect to claims 2, 9, and 16, Bansal, Madison, and Bhalla teaches the invention as claimed, including:
10 wherein enriching the one or more issues further comprises: tagging, by the one or more processor, the one or more issues with context based on NLP (natural language processing).    {Natural language processing is used to extract issue parameters.  Bhalla at ¶¶ 0011, 0016, 0020 & 0111.}


Claims 3, 10, and 17
With respect to claims 3, 10, and 17, Bansal, Madison, and Bhalla teaches the invention as claimed including:
wherein scoring the one or more issues further comprises: assigning, by the one or more processor, a value to each of the one or more issues based on complexity and size of each of the one or more issues.  {Issues (stories and/or tasks) are added to backlog in a queue order based on thresholds such as time to complete the feature and time until next release as well as based on parameters of the team to which they are assigned and based on user priority parameters.  Bansal at ¶¶ 0032, 0035, & 0036.}

Claims 4, 11, and 18
With respect to claims 4, 11, and 18, Bansal, Madison, and Bhalla teaches the invention as claimed, including:10 wherein recommending a queue further comprises: processing, by the one or more processor, a context of the enriched one or more issues via NLP; and placing, by the one or more processor, the enriched the one or more issues in a queue based on the context.  {Natural language processing is used to extract issue context parameters for use in prioritizing tasks.  Bhalla at Abstract; id. at ¶ 0016, 0020 & 0111.}

Claims 5, 12, and 19
With respect to claims 5, 12, and 19, Bansal, Madison, and Bhalla teaches the invention as claimed including:
wherein priority parameters further comprises of a user created rules, goals, and other relationship, and wherein team parameters further comprises of teams and team members; and wherein queue parameters further comprises of queue item status and queue item points.  { An agile software development project methodology is used to prioritize and assign application development tasks based on various parameters and priorities, including selecting stories and tasks that satisfy a first threshold such as needing to be completed by a particular deadline.  Bansal at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶ 0033 (story must be completed by first threshold).
Issues (stories and/or tasks) are added to backlog in a queue order based on thresholds such as time to complete the feature and time until next release as well as based on parameters of the team to which they are assigned and based on user priority parameters.  Bansal at ¶¶ 0032, 0035, & 0036.}

Claims 6, 13, and 20
With respect to claims 6, 13, and 20, Bansal, Madison, and Bhalla teaches the invention as claimed including:
wherein creating a sprint plan further comprises: calculating, by the one or more processor, the sprint plan based on at least a queue parameters and sprint parameters.  { An agile software development project methodology is used to prioritize and assign application development tasks based on various parameters and priorities, including selecting stories and tasks that satisfy a first threshold such as needing to be completed by a particular deadline.  Bansal at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶ 0033 (story must be completed by first threshold).
Issues (stories and/or tasks) are added to backlog in a queue order based on thresholds such as time to complete the feature and time until next release as well as based on parameters of the team to which they are assigned and based on user priority parameters.  Bansal at ¶¶ 0032, 0035, & 0036.
A sprint plan is created that contains the ordered backlog and assigned to a team. Bansal at ¶¶ 0036 & 0040.}

Claims 7 and 14
With respect to claims 7 and 14, Bansal, Madison, and Bhalla teaches the invention as claimed including:
wherein the sprint parameters further comprises of velocity, percentage, effective velocity, method of distribution, the queue parameters, and the team parameters.   { An agile software development project methodology is used to prioritize and assign application development tasks based on various parameters and priorities, including selecting stories and tasks that satisfy a first threshold such as needing to be completed by a particular deadline.  Bansal at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶ 0033 (story must be completed by first threshold).
Issues (stories and/or tasks) are added to backlog in a queue order based on thresholds such as time to complete the feature and time until next release as well as based on parameters of the team to which they are assigned and based on user priority parameters.  Bansal at ¶¶ 0032, 0035, & 0036.
A sprint plan is created that contains the ordered backlog and assigned to a team. Bansal at ¶¶ 0036 & 0040.}


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										July 10, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199